Citation Nr: 1339619	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  12-05 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps Reserve from April 1952 to December 1953 and with the United States Navy from December 1953 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The December 2009 rating decision granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective August 10, 2009.  

In June 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In August 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level I hearing in the right ear and no more than Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in October 2009, prior to the initial adjudication of the Veteran's claim in December 2009, in which the RO advised the appellant of the evidence needed to substantiate his service connection claim.  Following the grant of service connection, this information was provided with respect to the increased rating aspect of his claim in a November 2012 letter.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the November 2012 letter was not issued prior to the initial adjudication of the Veteran's claim in December 2009.  His claim, however, was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's pertinent private medical records.  

The RO also arranged for the Veteran to undergo VA audiological examinations in compliance with the testing requirements that are outlined below.  The RO arranged for the Veteran to undergo VA examinations in connection with his hearing loss claim in December 2009, December 2011, and September 2013.  The Board finds that the resulting examination reports from these three examinations are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the December 2009, December 2011, and September 2013 examination reports in this case provide an adequate basis for a decision.

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in the examinations that were conducted.  Further, the Board observes that the VA examination reports describe the Veteran's reported functional impairment.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  For these reasons, the Board concludes that the reports of the December 2009, December 2011, and September 2013 examinations provide an adequate basis for a decision.

The Board notes that the private evidence of record includes audiograms dated in May 2010 and May 2013.  As noted by the Veteran's accredited representative at the June 2013 Board hearing, there is "a big gap" between the audiogram results obtained during the VA examinations versus those obtained during the private examinations.  Specifically, the representative noted that the VA audiograms show speech discrimination scores between 96 to 98 percent, while the private "speech discrimination patterns showed ... a moderate to severe hearing loss."  As will be discussed next, it appears that these vast differences in testing scores, in particular the speech discrimination scores, are attributable to the differences in methodology employed by the VA and private examiners.  

VA regulations require the examiners to use a puretone audiometry test and a controlled speech discrimination test (Maryland CNC) to determine the level of impairment of hearing acuity.  38 C.F.R. § 4.85(a).  This methodology was used by the VA examiners and, thus, the resulting VA examination reports may be used for rating purposes.  Unfortunately, the private audiograms did not use the required testing methodology.  In a June 2013 letter, the Veteran's private audiologist expressly stated that, in his testing, "[s]peech recognition thresholds were obtained using CID W 1 spondee word list.  Word Recognition testing was presented at 40dBSL using the Northwestern University Auditory Test #6 word list 2A."  Because applicable regulations require use of the Maryland CNC test, and the Veteran's private audiologist has expressly stated that he did not use this testing method, the Board cannot use the results of the private audiograms to rate the Veteran's service-connected bilateral hearing loss.

Next, the Board notes that the Veteran has been afforded a Board hearing in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the Board hearing, the undersigned enumerated the issue on appeal and elicited detailed testimony from the Veteran regarding the functional impacts that his hearing loss has on his daily life.  In addition, in the remand following the Board hearing, the undersigned gave the Veteran the opportunity to undergo a new VA examination in order to obtain up-to-date audiological information that could be used to decide his claim.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

The Veteran has claimed entitlement to an initial compensable evaluated for his service-connected bilateral hearing loss disability.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X to XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

The Veteran underwent a VA examination in December 2009.  His chief complaint was that he cannot hear television and movies, and he reported that his hearing loss disability affects his occupational functioning and daily living in that he has to ask people to repeat themselves.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
70
LEFT
20
15
25
60
70

The puretone threshold average was 40 decibels in the right ear and 42 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

The Veteran next underwent a VA examination in December 2011.  At this examination, when asked to describe the functional impairment that has resulted from his hearing loss, he reported that he cannot hear well in theaters and restaurants and that his wife gets annoyed with him.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
60
70
LEFT
15
20
25
65
75

The puretone threshold average was 42 decibels in the right ear and 46 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

The Veteran next underwent a VA examination in September 2013.  The VA examiner noted that the Veteran's hearing loss impacts his conditions of daily life, including his ability to work, and indicated that these impairments are the same as those noted on prior examinations.  The examiner noted that the Veteran may have difficulty understanding conversations  and speech quite as well when there is background noise, even with the use of amplification.  The resulting examination report shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
55
85
LEFT
15
15
25
55
80

The puretone threshold average was 43 decibels in the right ear and 44 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear under Table VI.  Under Table VII, these findings warrant a noncompensable disability rating.

In addition to the above audiograms, the record contains lay statements from the Veteran and his spouse concerning the functional impact of his hearing loss on his daily life.  In an October 2009 statement, the Veteran's spouse reported that it is not unusual for the Veteran to request an increase in the volume of the television set and that he frequently asks her to repeat comments to him because he does not understand what she is saying.  

In his January 2011 notice of disagreement, the Veteran reported that he has "considerable difficulty understanding my wife when she speaks normally," has "difficulty hearing a TV when the volume is set at a level that is comfortable for others," and "frequently [has] difficulty hearing the sound track in a movie theater."

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of hearing impairment) do not apply to the appellant's situation as none of the audiometric results of these evaluations show puretone thresholds of loss of 55 decibels or greater in the 1000, 2000, 3000, and 4000 Hertz frequencies for either ear.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as neither ear is shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz at any point.

There are no contrary medical findings of record suggesting that the appellant's hearing loss meets the puretone or speech discrimination thresholds necessary for a compensable evaluation at any point during this appeal.  (As noted above, the private audiology examinations of record were not administered in the manner that allows for the application of the VA rating criteria.  Moreover, the private tests do not show auditory thresholds that suggest an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.)

When asked about the functional impact of his hearing loss, the Veteran reported difficulties with speech discrimination ability and communication problems.  

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his daily activities.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to a compensable disability rating at any point during this appeal.  

As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, entitlement to an initial compensable disability rating for bilateral hearing loss is not warranted.

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the November 2013 Informal Hearing Presentation, the Veteran's representative presents the following argument in favor of the assignment of an extraschedular evaluation:

[H]is hearing gets extremely severe in the mid and higher frequencies; and while only 1000 -4000 [Hertz] is used for rating, he believes this uniqueness and its severe impairments imposed satisfies an extra-schedular evaluation.  The opining examiner stated the Veteran would have difficulty understanding common dialogue even with prosthetic amplification in an occupational environment.  

It is unclear whether the representative is asserting that the Veteran's difficulty "understanding common dialogue even with prosthetic amplification in an occupational environment" is a result of impairment to hearing in frequencies higher than those that are contemplated by the VA rating criteria.

The VA examiner actually noted that the Veteran might have difficulty understanding conversational speech quite as well in background noise, even with the use of amplication.  The Board notes that any difficulty "understanding common dialogue ... in an occupational environment" is contemplated by the speech discrimination scores which, as discussed above, compose part of the formula for rating service-connected hearing loss.  Therefore, any difficulty understanding dialogue is contemplated by the applicable rating criteria.  Significantly, the Veteran has not described any exceptional or unusual features associated with his hearing impairment. The lay and medical evidence shows that the functional effects caused by the hearing disability do not impact the Veteran in any exceptional or unusual way.  Given all of the foregoing, the Board finds that the schedular evaluation in this case is not inadequate.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his bilateral hearing loss alone renders him unemployable, and the 2013 VA examiner indicated that the Veteran's hearing loss should not render him unable to secure and maintain substantially gainful employment.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


